ADVISORY ACTION
The amendment to the claims filed with an AFCP 2.0 request on 3/18/2022 has been entered. 
For purposes of appeal, claim 1 has been amended to have the same scope as previously presented claim 9 (i.e., requiring the catalyst), and claim 16 has been amended to require the (previously optional) catalyst. Therefore, the rejection over Matzner in view of Chaulagain would be modified to incorporate paragraph 9 into the rejection of claims 1 and 16, and the rejection over Chaulagain in view of Wirth would be modified to include paragraph 54 in the rejection of claims 1 and 16. 

Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered.
As to Matzner in view of Chaulagain:
The presently claimed process requires a reaction of a reactive phthalic anhydride with diamine to prepared a substituted bisphthalimide, followed by addition of dihydroxy compound, base and phase transfer catalyst to the prepared bisphthalimide in order to provide a polyetherimide. 
In this rejection, primary reference Matzner was relied upon for meeting the claimed process of preparing substituted bisphthalimide, and for disclosing a process wherein dihydroxy and base are combined with bisphthalimide as separate components (rather than as a pre-formed alkali metal salt) for the polymerization of the bisphthalimide and dihydroxy monomers (to produce polyetherimide). Chaulagain was relied on as a secondary reference for motivation to prepare the bisphthalimide and 
Applicant argues (p 12) that in view of Chaulagain’s disclosure that the process “does not require” a polymerization catalyst, it is clear that Chaulagain seeks to remove the need for a polymerization catalyst, and one would understand that Chaulagain actually seeks to avoid use of a catalyst during polymerization. Applicant further points to Chaulagain’s examples (which do not use polymerization catalysts) in support of this argument.  
The examiner agrees that Chaulagain discloses that a catalyst is not “required,” and further agrees that Chaulagain provides two examples (Example 2 and Example 3) of a polymerization reaction wherein “no catalyst is needed.” However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). Chaulagain explicitly teaches in [0038] that the polymerization can be carried out without a catalyst OR in the presence of a catalyst. The person having ordinary skill in the art would have recognized the advantages and disadvantages associated with the use of a catalyst. A catalyst is utilized to increase the rate of a chemical reaction (increasing process efficiency), but adds cost, and either exists in the final product as a contaminant (decreasing product quality), or must be removed (decreasing process efficiency). 
Considering the general level of skill in the art and general knowledge with regard to use of a catalyst, when given a disclosure that use of a polymerization catalyst is optional, the person having ordinary skill in the art would have been motivated to utilize a catalyst for processes wherein an increased rate of reaction is of higher priority, and would have been motivated to not utilize a catalyst for processes wherein decreasing product contamination or eliminating purification steps are of higher priority. Therefore, Chaulagain’s teaching that a catalyst is not required is not exclusively a clear teaching that not using a catalyst is an advantageous feature; rather, Chaulagain’s teaching that a catalyst is not required is a clear teaching that the ability to choose whether to use a catalyst is an advantageous feature. That is, one having ordinary skill in the art would have recognized that the optional use of a catalyst is an advantageous feature, as the desire to use a catalyst can change depending on priorities (reaction rate, product quality, number of process steps).
Applicant argues (p 14) that there is no basis for the assertion that including a catalyst in Chaulagain’s polymerization step would have reduced the time or energy needed to conduct the reaction. However, the assertion that a catalyst would have reduced the time or energy needed to conduct a reaction is supported by a common dictionary definition of the word “catalyst:” a substance that enables a chemical reaction to proceed at a usually faster rate or under different conditions (as at a lower temperature) than otherwise possible. See “Catalyst.” Merriam-Webster.com Dictionary
Applicant argues (p 14) that the examples of the instant specification show that a high molecular weight polymer was not obtained in the presence of base only, citing Table 1. However, upon review, the descriptions of the examples in the instant specification do not match the examples in Table 1. Clarification is requested. In view of the inconsistencies, it is not possible to determine whether Applicant’s examples show evidence of an unexpected result.   

As to Chaulagain in view of Wirth:
In this rejection, Chaulagain is relied upon as a primary reference. Chaulagain discloses a process as presently claimed, except that Chaulagain preforms an alkali metal salt of dihydroxy compound, rather than adding dihydroxy and base to bisphthalimide separately to form an alkali metal salt in situ. Wirth was relied upon as a secondary reference for the formation of an alkali metal salt in situ. 
Applicant argues again (p 16) that Chaulagain seeks to avoid use of a catalyst during polymerization. 
However, as discussed above, Chaulagain explicitly teaches in [0038] that the polymerization can be carried out without a catalyst OR in the presence of a catalyst. The person having ordinary skill in the art would have recognized the advantages and disadvantages associated with the use of a catalyst. A catalyst is utilized to increase the rate of a chemical reaction (increasing process efficiency), but adds cost, and either exists in the final product as a contaminant (decreasing product quality), or must be removed (decreasing process efficiency). 
Considering the general level of skill in the art and general knowledge with regard to use of a catalyst, when given a disclosure that use of a polymerization catalyst is optional, the person having ordinary skill in the art would have been motivated to utilize a catalyst for processes wherein an increased rate of reaction is of higher priority, and would have been motivated to not utilize a catalyst for processes wherein decreasing product contamination or eliminating purification steps are of higher priority. Therefore, Chaulagain’s teaching that a catalyst is not required is not exclusively a clear teaching that not using a catalyst is an advantageous feature; rather, Chaulagain’s teaching that a catalyst is not required is a clear teaching that the ability to choose whether to use a catalyst is an advantageous feature. That is, one having ordinary skill in the art would have recognized that the optional use of a catalyst is an advantageous feature, as the decision to use a catalyst can change depending on priorities (reaction rate, product quality, number of process steps).
Applicant further argues (p 17) that the examples of the instant specification show that a high molecular weight polymer was not obtained in the presence of base only. However, as noted above, the descriptions of the examples in the instant specification do not match the examples in Table 1, and therefore it is not possible to make any assessment regarding unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766